DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 05 January 2021.  Claims 1, 3-9, and 21-29 are currently under consideration.  The Office acknowledges the amendments to claims 1, 3, 4, and 6-9, as well as the cancellation of claims 2 and 11-20, and the addition of new claims 21-29.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Applicant has added new claims 21 and 23-30 while omitting claim 22.  Accordingly, misnumbered claims 23-30 been renumbered 22-29.  Misnumbered claims 26, 27, 29, and 30 (renumbered 25, 26, 28, and 29) should apparently be amended to recite the --medical system of claim 24-- instead of the “medical system of claim 25” and misnumbered claim 28 (renumbered 27) should apparently be amended to recite the --medical system of claim 26-- instead of the “medical system of claim 27.”
Claim 27 is objected to because of the following informalities: in line 2, “distal tip segment” should apparently read --the distal tip segment--.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities: in line 2, “one or one or” should apparently read --one or--.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities: in line 1, “the distal tip segment” should apparently read --wherein the distal tip segment--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 28 recites the limitation "the treatment segment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-9, 21, 22, 24-27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asirvatham et al. (U.S. Pub. No. 2013/0012938 A1; hereinafter known as “Asirvatham”).
Regarding claim 1, Asirvatham discloses a medical system (Abstract; Fig. 1), comprising: a microsurgical tool 10 defining a longitudinal axis, the microsurgical tool configured for percutaneous introduction through a body lumen defined by a lumen wall ([0007]; [0043]; [0054]-[0056]) and having a distal tip segment 30 positionable with respect to a target neural structure ([0043]), the distal tip segment including at least two zones 34/35/236, a first of the two zones including a physiological sensor configured to emit a signal representative of physiological data of the neural structure and a second of the two zones including a stimulatory element configured to apply stimulation to the neural structure, the first zone and the second zone longitudinally spaced with respect to each other along the distal tip segment relative to the longitudinal axis, the stimulatory element of the second zone comprising one of an energy delivery element 36 to control operation of each of the two zones based on the physiological data obtained by the physiological sensor, the controller configured to determine a condition of the neural structure before, during, or subsequent to application of stimulation to the neural structure by the stimulatory element, and to control operation of the stimulatory element based on the determined condition of the neural structure ([0008]-[0012]; [0019]; [0046]; [0059]; [0073]; [0078]; [0086]; [0089]).
Regarding claim 3, Asirvatham discloses that the energy delivery element is the stimulatory element, the energy delivery element being configured to deliver energy adjacent the neural structure, the energy being at least one of thermal energy, RF current, microwave current, ultrasound, HIFU, radiation, and cryotherapy ([0047]; [0057]).
Regarding claim 4, Asirvatham discloses that the substance delivery element is the stimulatory element, the substance delivery element being configured to deliver a substance adjacent the neural structure, the substance being at least one of a medicament, a denervating agent, a sympathetic nerve specific denervating agent, a parasympathetic nerve specific denervating agent, a neuroblocking agent, and a highly specific neuroblocking agent ([0047]; [0083]; [0088]-[0093]).
Regarding claim 6, Asirvatham discloses that the microsurgical tool includes at least a third zone adjacent the distal tip segment, the third zone including one of a 
Regarding claim 7, Asirvatham discloses that the first zone is a sensing zone including a physiological sensor, the second zone is disposed proximal of the first zone and is a stimulating zone including a stimulatory element, and the third zone is a sensing zone including a physiological sensor and is disposed distal of the second zone (e.g., Figs. 4-5; the electrodes may be sensing zones including a physiological sensor and the electrodes and infusion ports may be stimulating zones including a stimulatory element; a stimulating zone may be proximal or distal to a sensing zone; the electrodes and infusion ports are longitudinally spaced along the distal tip segment).
Regarding claim 8, Asirvatham discloses that the distal tip segment includes a balloon, a basket, a deployable helix, a deployable microneedle, or a combination thereof ([0013]; [0047]; [0050]; [0074]).
Regarding claim 9, Asirvatham discloses a stress testing element, the stress testing element being configured to apply at least one of a local and a systemic stress to the lumen wall, and one or more sensing elements configured to monitor the response of the neural structure to the applied stress ([0019]; [0093]; the present specification teaches that a stress testing element may be configured to deliver a beta blocker or a neuroblocker to the neural structure).

Regarding claim 22, Asirvatham discloses a delivery sheath disposed about at least the distal tip segment of the microsurgical tool, the delivery sheath configured for longitudinal movement relative to the microsurgical tool to expose at least the second zone ([0013]; [0047]-[0050]).
Regarding claim 24, Asirvatham discloses a medical system (Abstract; Fig. 1), comprising: a microsurgical tool 10 defining a longitudinal axis, the microsurgical tool configured for percutaneous introduction through a body lumen defined by a lumen wall ([0007]; [0043]; [0054]-[0056]) and having a distal tip segment 30 positionable with respect to a target neural structure ([0043]), the microsurgical tool including first and second zones 34/35/236 longitudinally spaced with respect to each other along the distal tip relative to the longitudinal axis, each of the first and second zones comprising one or more physiological sensors configured to emit one or more signals representative of physiological data of the neural structure, and third zone disposed between the first and second zones, the third zone comprising one or more electrodes configured to apply stimulation to the neural structure, the third zone being deployable such that the one or more electrodes interface with the lumen wall (Figs. 2-5; [0046]-[0050]; [0055]; individual electrodes are longitudinally spaced relative to each other; each electrode may be used as a physiological sensor or as a stimulatory element for delivering energy; a stimulating electrode may be between two sensing electrodes; the electrodes are deployable via expandable portions to interface with a lumen wall), and a 36 to control operation of the second zone based on the physiological data obtained by the one or more sensors of the first and second zones, the controller configured to determine a condition of the neural structure before, during, or subsequent to application of stimulation to the neural structure by the one or more electrodes of the third zone, and to control operation of the one or more electrodes of the third zone based on the determined condition of the neural structure ([0008]-[0012]; [0019]; [0046]; [0059]; [0073]; [0078]; [0086]; [0089]).
Regarding claim 25, Asirvatham discloses that the third zone is configured to be biased toward the lumen wall such that the one or more electrodes interface with the lumen wall ([0011]; [0013]; [0047]; [0074]; [0090]).
Regarding claim 26, Asirvatham discloses that the third zone is incorporated within a deployable segment of the distal tip segment, the deployable segment comprising one of a balloon, a basket, a helix, a microneedle, or a combination thereof ([0013]; [0047]; [0050]; [0074]).
Regarding claim 27, Asirvatham discloses a delivery sheath disposed about at least the deployable segment of the distal tip segment, the delivery sheath configured for longitudinal movement relative to the distal tip segment to expose the treatment segment and the second zone ([0013]; [0047]-[0050]).
Regarding claim 29, Asirvatham discloses that the distal tip segment comprises one or more substance delivery elements, the one or more substance delivery elements configured to deliver a substance adjacent the neural structure, the substance being at least one of a medicament, a denervating agent, a sympathetic nerve specific denervating agent, a parasympathetic nerve specific denervating agent, a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Asirvatham as applied to claim 4 above, and further in view of Zarins et al. (U.S. Pub. No. 2015/0065945 A1; hereinafter known as “Zarins”).  Asirvatham discloses the invention as claimed, see rejection supra, but fails to disclose that the substance delivery element includes a microneedle.  Zarins discloses a similar medical system (Abstract) wherein a substance delivery element on the distal tip portion of a catheter may comprise one or more microneedles ([0027]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Asirvatham with a microneedle, as taught by Zarins, because this would have been a simple substitution of one known element for another with predictable results.  Both infusion ports (as taught by Asirvatham) and microneedles (as taught by Zarins) are known substance delivery elements with the predictable result of controllable delivery of therapeutic substances.

Allowable Subject Matter
Claims 23 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests such strain .

Response to Arguments
Applicant’s arguments with respect to the objection to the specification, the claim objections, the rejection under 35 U.S.C. 112, and the double patenting rejections have been fully considered and are persuasive in light of the amendments.  The objections and rejections have been withdrawn. 
Applicant's arguments with respect to the rejections under 35 U.S.C. 102 have been fully considered but they are not persuasive.  As detailed supra, the sensing/stimulating electrodes and infusion ports taught by Asirvatham are longitudinally spaced from each other along the distal tip segment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THADDEUS B COX/Primary Examiner, Art Unit 3791